
	
		III
		111th CONGRESS
		1st Session
		S. RES. 267
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2009
			Ms. Stabenow (for
			 herself, Mr. Voinovich,
			 Mr. Bennet, Mrs. Hutchison, Mr.
			 Bayh, Mr. Franken,
			 Mr. Menendez, Ms. Klobuchar, and Mrs.
			 Boxer) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Ovarian Cancer Awareness Month.
	
	
		Whereas ovarian cancer is the deadliest of all gynecologic
			 cancers, and the reported mortality rate from ovarian cancer is
			 increasing;
		Whereas ovarian cancer is the 5th leading cause of cancer
			 deaths among women in the United States;
		Whereas the mortality rate for ovarian cancer has not
			 significantly decreased since the War on Cancer was declared,
			 nearly 40 years ago;
		Whereas all women are at risk for ovarian cancer, and 90
			 percent of women diagnosed with ovarian cancer do not have a family history
			 that puts them at higher risk;
		Whereas the Pap test is sensitive and specific to the
			 early detection of cervical cancer, but not to ovarian cancer;
		Whereas there is currently no reliable early detection
			 test for ovarian cancer;
		Whereas many people are unaware that the symptoms of
			 ovarian cancer often include bloating, pelvic or abdominal pain, difficulty
			 eating or feeling full quickly, urinary symptoms, and several other symptoms
			 that are easily confused with other diseases;
		Whereas, due to the lack of a reliable early detection
			 test, 75 percent of cases of ovarian cancer are detected at an advanced stage,
			 making the overall 5-year survival rate only 45 percent;
		Whereas, if ovarian cancer is diagnosed and treated at an
			 early stage, before the cancer spreads outside of the ovary, the survival rate
			 is as high as 90 percent;
		Whereas there are factors that are known to reduce the
			 risk for ovarian cancer and that play an important role in the prevention of
			 the disease;
		Whereas awareness and early recognition of ovarian cancer
			 symptoms are the best way to save the lives of women;
		Whereas, each year during the month of September, the
			 Ovarian Cancer National Alliance holds a number of events to increase public
			 awareness of ovarian cancer; and
		Whereas the President has designated September 2009 as
			 National Ovarian Cancer Awareness Month: Now, therefore, be
			 it
		
	
		That the Senate supports the goals
			 and ideals of National Ovarian Cancer Awareness Month.
		
